330 S.W.3d 157 (2010)
William L. WEAVER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70106.
Missouri Court of Appeals, Western District.
December 21, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
S. Kate Webber, for Appellant.
Evan J. Buchheim, for Respondent.
Before Division One: THOMAS H. NEWTON, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM:
William Weaver appeals from the denial of his Rule 29.15 motion for post-conviction relief by the Circuit Court of Clay County. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).